

SUBORDINATION AND INTERCREDITOR AGREEMENT
 
THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”) is entered
into as of this August 19, 2008, by and among the noteholders under the
Subordinated Debt Documents (as defined herein) being limited to CASTLERIGG PNG
INVESTMENTS LLC. on the date hereof (individually, a “Subordinated Creditor” and
collectively, the “Subordinated Creditors” and, if there is only one such
Subordinated Creditor, the term “Subordinated Creditors” and all
variations  thereof; e.g. “each Subordinated Creditor,” as and when used
hereinbelow, shall mean and refer to that one Subordinated Creditor); PNG
VENTURES, INC., a Nevada corporation (the “Company”); and FOURTH THIRD LLC, a
Delaware limited liability company (“Fourth Third”), as Agent for all Senior
Lenders party to the Senior Credit Agreements described below and as a Senior
Lender.
 
R E C I T A L S
 
A.           The Agent, Senior Lenders (as hereinafter defined) and the Company,
as “Parent” and a “Loan Party” thereunder, have entered into an Amended and
Restated Credit Agreement, dated as of June 26, 2008 (as the same may be
amended, supplemented or otherwise modified from time to time as permitted
hereunder, the “Senior Credit Agreement”), pursuant to which, among other
things, Senior Lenders are making certain loans and financial accommodations to
New Earth LNG, LLC, a Delaware limited liability company and wholly-owned
subsidiary of the Company (“Borrower”).  All obligations of Borrower arising
under the Senior Credit Agreement are guaranteed by the Company under a
Guarantee and Collateral Agreement, dated as of June 26, 2008, executed by the
Company (among others) in favor of the Agent (as the same may be amended,
supplemented or otherwise modified from time to time as permitted hereunder, the
“Senior Guarantee and Collateral Agreement”).  All of the obligations of the
Company to Agent and Senior Lenders under the Senior Credit Agreement, the
Senior Guarantee and Collateral Agreement and the other Senior Debt Documents
(as hereinafter defined) are secured by the Collateral (as hereinafter defined).
 
B.           Pursuant to a Securities Purchase Agreement, dated as of August 19,
2008 (as the same may be amended, supplemented or otherwise modified from time
to time as permitted hereunder, the “Securities Purchase Agreement”), effective
on or about the date hereof,  the Company has issued to the Subordinated
Creditors its Subordinated Convertible Notes, aggregating $3,188,235 in
principal amount (as the same may be renewed, extended, amended, supplemented or
otherwise modified from time to time as permitted hereunder, individually and
collectively, the “Subordinated Notes”).
 
C.           Fourth Third and Subordinated Creditors have agreed to enter into
this Agreement for the purpose of setting forth the relative rights and
priorities of the Agent, Senior Lenders and Subordinated Creditors under the
Senior Debt Documents and the Subordinated Debt Documents (as hereinafter
defined).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:
 
1.  
Definitions. The following terms shall have the following meanings in this
Agreement:

 
“Agent” shall mean Fourth Third LLC, as Agent for the Senior Lenders, or any
other Person appointed by the holders of the Senior Debt as administrative agent
for purposes of the Senior Debt Documents and this Agreement.
 
“Bankruptcy Code” shall mean Chapter 11 of Title 11 of the United States Code,
as amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
 
“Business Day” shall mean “Business Day” as defined in the Senior Credit
Agreements.
 
“Collateral” shall mean (i) all real and personal property of the Company in
which a lien, security interest or mortgage has been or hereafter may be granted
or created in favor or the Agent or any Senior Lender as collateral security for
the payment or performance of any Senior Debt or any Subordinated Debt.
 
“Collection Action “ shall mean (a) to initiate or join in any suit, action or
proceeding against the Company or any Collateral to enforce payment of or make
demand for all or any part of the Subordinated Debt, (b) to seek monetary
damages against the Company, or (c) to take from or for the account of the
Company, by set-off or in any other matter, all or any part of any moneys which
may now or hereafter be owing by the Company with respect to the Subordinated
Debt.
 
“Company” shall have the meaning given to such term in the preamble.
 
“Distribution” means, with respect to any indebtedness or obligation, (a) any
payment or distribution by the Company (including the Company in its capacity as
a debtor or debtor-in-possession in a Proceeding) of cash, securities or other
property, by set-off or otherwise, on account of such indebtedness or obligation
or (b) any redemption, purchase or other acquisition of such indebtedness or
obligation by the Company.  The term “Distribution” shall expressly not include,
however, any Common Stock (as defined in the Securities Purchase Agreement) (i)
into which, pursuant to the Securities Purchase Agreement, the indebtedness
represented by the Subordinated Note may be converted, and (ii) issued pursuant
to the exercise of the Warrants (as defined in the Securities Purchase
Agreement).
 
“Enforcement Action” shall mean (a) to take from or for the account of the
Company by set-off or in any other manner, the whole or any part of any moneys
which may now or hereafter be owing by the Company with respect to the
Subordinated Debt, (b) to sue for payment of, or to initiate or participate with
others in any suit, action or proceeding against the Company to (i) enforce
payment of or to collect the whole or any part of the Subordinated Debt or (ii)
commence judicial enforcement of any of the rights and remedies under the
Subordinated Debt Documents or applicable law with respect to the Subordinated
Debt, (c) to notify account debtors or directly collect accounts receivable or
other payment rights of the Company or (d) take any action under the provisions
of any state or federal law, including, without limitation, the UCC, or under
any contract or agreement, to enforce against, foreclose upon, take possession
of or sell any property or assets of the Company or any Collateral; provided,
however, that the term “Enforcement Action” shall not include (i) an exercise of
rights and remedies for specific performance or equitable relief to compel the
Company to comply with any non-payment obligations under the Subordinated Debt
Documents so long as it is not accompanied by (a) a Collection Action or (b) a
claim for relief or any other Enforcement Action against or with respect to any
Collateral, or (ii) any suit or action initiated or maintained by the
Subordinated Creditors solely to prevent the running of any applicable statute
of limitations or other similar restriction on claims.
 
“Fourth Third Loan Documents” shall mean the Senior Credit Agreement and all
other agreements, documents and instruments executed from time to time in
connection therewith, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof.
 
“Permitted Refinancing” shall mean any refinancing of the outstanding Senior
Debt under the Fourth Third Loan Documents provided that the financing
documentation entered into by the Company in connection with such Permitted
Refinancing constitutes Permitted Refinancing Senior Debt Documents.
 
“Permitted Refinancing Senior Debt Documents” shall mean any financing
documentation which replaces the Fourth Third Loan Documents and pursuant to
which the outstanding Senior Debt under the Fourth Third Loan Documents is
refinanced, as such financing documentation may be amended, supplemented or
otherwise modified from time to time in compliance with this Agreement, but
specifically excluding any such financing documentation to the extent that it
contains provisions violating Section 3.1 hereof.
 
“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.
 
“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.
 
“Reorganization Subordinated Securities” shall mean any debt or equity
securities issued in substitution of all or any portion of the Subordinated
Debt, in each case that are subordinated in right of payment, performance, liens
and otherwise to the Senior Debt (or any debt and/or equity securities issued in
substitution of all or any portion of the Senior Debt) to at least the same
extent that the Subordinated Debt (and the liens securing the Subordinated Debt)
are subordinated to the Senior Debt (and the liens securing the Senior Debt)
pursuant to the terms of this Agreement.
 
“Secured Claim” shall mean a “secured claim” within the meaning of such term in
Section 506(a) of the Bankruptcy Code (as presently in effect).
 
“Senior Debt” shall mean all obligations, liabilities and indebtedness of every
nature of the Company under the Senior Debt Documents from time to time owed to
Agent or any Senior Lender under the Senior Debt Documents, including, without
limitation, the principal amount of all debts, claims and indebtedness, credit
exposure and related obligations arising from any hedging agreements, accrued
and unpaid interest and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
Proceeding under the Bankruptcy Code together with (a) any amendments,
modifications, renewals or extensions thereof to the extent not prohibited by
the terms of this Agreement and (b) any interest accruing thereon after the
commencement of a Proceeding, without regard to whether or not such interest is
an allowed claim; provided, however, that in no event shall the principal amount
of the Senior Debt (excluding any interest or fees added to principal)  exceed
the amount that is the excess of (i) $38,000,000, over (ii) the amount of any
prepayments or repayments under the Senior Credit Agreement (specifically
excluding, however, any such prepayments or repayments occurring solely as a
result of a Permitted Refinancing) (the “Senior Debt Limit”).  The sum of (i)
the amount of principal outstanding under the Senior Debt Documents that is in
excess of the Senior Debt Limit (including pursuant to any refinancing other
than a Permitted Refinancing), together with interest on such excess principal
and fees attributable to such excess principal shall not be considered Senior
Debt for purposes of this Agreement (such amount, “Excluded Senior Debt”).
 
“Senior Debt Documents” shall mean the Fourth Third Loan Documents and, after
the consummation of any Permitted Refinancing, the Permitted Refinancing Senior
Debt Documents.
 
“Senior Default” shall mean any “Event of Default” under the Senior Debt
Documents resulting from the failure of the Borrower to pay, on a timely basis,
any principal, interest, fees or other obligations under the Senior Debt
Documents, including, without limitation, any default in payment of Senior Debt
after acceleration thereof.
 
“Senior Lenders” shall mean the holders of the Senior Debt.
 
“Subordinated Debt” shall mean all of the obligations of the Company under the
Subordinated Debt Documents to the Subordinated Creditors or evidenced by or
incurred pursuant to the Subordinated Debt Documents.
 
“Subordinated Debt Documents” shall mean (i) the Securities Purchase Agreement,
the Subordinated Note, the Warrants and all other documents, agreements and
instruments now existing or hereinafter entered into by the Company in
connection therewith, and (ii) each document, if any (“Subordinated Collateral
Documents”) which now or hereafter may be executed and delivered by the Company
that creates a lien, security interest or mortgage on any property to secure all
or any portion of the obligation, indebtedness or liabilities of the Company
under any of the documents referred to in clause (i) of this definition.
 
“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
2.  
Subordination.

 
2.1. Subordination of Subordinated Debt to Senior Debt.  The Company covenants
and agrees, and each Subordinated Creditor by its acceptance of the Subordinated
Debt Documents (whether upon original issue or upon transfer or assignment)
likewise covenants and agrees, notwithstanding anything to the contrary
contained in any of the Subordinated Debt Documents, that the payment of any and
all of the Subordinated Debt shall be subordinate and subject in right and time
of payment, to the extent and in the manner hereinafter set forth, to the prior
payment in full in cash (or other consideration acceptable to Agent in its sole
discretion) of all Senior Debt (but not any Excluded Senior Debt).  Each holder
of Senior Debt, whether now outstanding or hereafter created, incurred, assumed
or guaranteed, shall be deemed to have acquired Senior Debt in reliance upon the
provisions contained in this Agreement.
 
2.2. Liquidation, Dissolution, Bankruptcy.  In the event of any Proceeding
involving the Company:
 
(a) All Senior Debt shall first be paid in full in cash (or other consideration
acceptable to Agent in its sole discretion) before any Distribution (other than
Reorganization Subordinated Securities), whether in cash, securities or other
property, shall be made to  the Subordinated Creditors on account of any
Subordinated Debt.
 
(b) Any Distribution (other than Reorganization Subordinated Securities),
whether in cash, securities or other property which would otherwise, but for the
terms hereof, be payable or deliverable in respect of the Subordinated Debt
shall be paid or delivered directly to Agent (to be held and/or applied by Agent
in accordance with the terms of the Senior Debt Documents) until all Senior Debt
is paid in full in cash (or other consideration acceptable to Agent in its sole
discretion). Each Subordinated Creditor irrevocably authorizes, empowers and
directs any debtor, debtor in possession, receiver, trustee, liquidator,
custodian, conservator or other Person having authority, to pay or otherwise
deliver all such Distributions to Agent. Each Subordinated Creditor also
irrevocably authorizes and empowers Agent and appoints Agent its
attorney-in-fact, in the name of such Subordinated Creditor, to demand, sue for,
collect and receive any and all such Distributions, at Company's expense.  This
power of attorney is coupled with an interest and is irrevocable.
 
(c) Each Subordinated Creditor agrees not to initiate, prosecute or participate
in any claim, action or other proceeding challenging the enforceability,
validity, perfection or priority of the Senior Debt or any liens and security
interests securing the Senior Debt.  Agent agrees not to initiate, prosecute or
participate in any claim, action or other proceeding challenging the
enforceability, validity, perfection or priority of the Subordinated Debt or any
liens and security interests securing the Subordinated Debt.
 
(d) Each Subordinated Creditor, in its capacity as the holder of a Secured
Claim, agrees that Agent and Senior Lenders may consent to the use of cash
collateral or provide (or consent to any other Person providing) financing to
the Company (or trustee) on such terms and conditions and in such amounts as
Agent and Senior Lenders, in their sole discretion, may decide and, in
connection therewith, the Company (or trustee) may grant to Agent and Senior
Lenders (or such other Person providing financing) liens and security interests
upon all of its property, which liens and security interests (i) shall secure
payment of all Senior Debt (whether such Senior Debt arose prior to the
commencement of any Proceeding or at any time thereafter) and all other
financing provided by Senior Lenders (or such other Persons providing financing)
during the Proceeding and (ii) shall be superior in priority to the liens and
security interests, if any, in favor of such Subordinated Creditor on the
property of the Company, provided, that (A) the financing (x) does not compel
such Company to seek confirmation of a specific plan of reorganization for which
all or substantially all of the material terms are set forth in the financing
documentation or a related document or (y) that the financing documentation or
cash collateral order does not expressly require the liquidation of the
Collateral prior to a default under the financing documentation or cash
collateral order.  Each Subordinated Creditor, in its capacity as the holder of
Secured Claim, agrees that it will not object to or oppose, and will consent to,
a sale or other disposition of any property securing all of any part of the
Senior Debt free and clear of security interests, liens or other claims of such
Subordinated Creditor under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if Agent and Senior Lenders have consented to
such sale or disposition, provided that such Subordinated Creditor shall have
the right to object to the further use of the proceeds of such sale or other
disposition unless such proceeds are applied to permanently reduce the amount of
Senior Debt outstanding.   Each Subordinated Creditor, in its capacity as the
holder of a Secured Claim, agrees not to:  (1) assert any rights, to the extent
adverse, in the commercially reasonable opinion of the Agent, to the interests
of the Agent and the Senior Lenders, under Sections 362, 363 or 364 of the
Bankruptcy Code with respect to the Collateral, including any rights it may have
to “adequate protection” of such Subordinated Creditor's interest in any
Collateral in any Proceeding or objecting to or opposing any use of cash,
financing, security or priority described in clauses (i) and (ii) above;
provided, if the Agent or any Senior Lender is granted adequate protection in
the form of additional collateral in connection with any cash collateral use or
debtor-in-possession financing, then the Subordinated Creditors may seek or
request adequate protection in the form of a Lien on such additional collateral,
which Lien will be subordinated to the Liens securing the Senior Debt (and such
cash collateral use or debtor-in-possession financing on the same basis) as the
other Liens securing the Subordinated Debt are so subordinated to the Senior
Debt under this Agreement; (2) oppose or object to any adequate protection
sought by or granted to Agent or any Senior Lender with respect to the
Collateral; (3) initiate or prosecute or join with any other Person to initiate
or prosecute any claim, action or other proceeding opposing a motion by Agent to
lift the automatic stay; (4)  vote in favor of any chapter 11 plan that seeks
confirmation under Section 1129(b)(2)(A) of the Bankruptcy Code, solely to the
extent such vote is required to satisfy Section 1129(a)(10) of the Bankruptcy
Code (i.e., each Subordinated Creditor agrees not to vote in favor of such plan
if its allowed secured claim is deemed impaired and no other impaired class has
accepted the plan, determined without including acceptance of the plan by any
insider); (5) seek the dismissal or conversion of a Proceeding, (6) seek the
appointment of a trustee, receiver or examiner in a Proceeding; or (7) seek to
have the automatic stay of Section 362 of the Bankruptcy Code (or any similar
stay under any other applicable law) lifted or modified with respect to the
Collateral; provided, however, that each Subordinated Creditor may object to any
financing under Section 364 in its capacity as the holder of a Secured Claim to
the extent that the principal amount, together with the aggregate principal
amount of Senior Debt outstanding immediately after giving effect to any payment
thereof with the proceeds of such financing, exceeds the Senior Debt Limit.  Any
claim of any Subordinated Creditor arising during a Proceeding, including a
claim under Section 507(b) of the Bankruptcy Code, shall constitute Subordinated
Debt under this Agreement.  Except for any claim based upon a breach of this
Agreement, each Subordinated Creditor waives any claim it may now or hereafter
have arising out of Agent’s or Senior Lenders’ election, in any Proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code, and/or any borrowing or grant of a security interest
under Section 364 or use of cash collateral under Section 363 of the Bankruptcy
Code by the Company, as debtor in possession.  Notwithstanding anything in this
Section 2.2(d) to the contrary but subject to the other provisions of this
Agreement (including Section 2.2(c)), in any Proceeding involving the Company, a
Subordinated Creditor may exercise rights and remedies generally available to
holders of unsecured claims against any of the Company and otherwise in
accordance with the Subordinated Debt Documents and applicable law. In
furtherance of the foregoing, each Subordinated Creditor shall be entitled to
file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Company arising under either
the Bankruptcy Code or applicable non-bankruptcy law, in each case if not
otherwise in contravention of the express terms of this Agreement, including any
right to object to the sale or use of property under Section 363 of the
Bankruptcy Code and/or any financing under Section 364 of the Bankruptcy Code
solely to the extent such objection could be asserted by the holder of an
unsecured claim against the Company.
 
(e) Each Subordinated Creditor agrees to execute, verify, deliver and file any
proofs of claim in respect of the Subordinated Debt requested by Agent in
connection with any such Proceeding and hereby irrevocably authorizes, empowers
and appoints Agent its agent and attorney-in-fact to execute, verify, deliver
and file such proofs of claim upon the failure of any Subordinated Creditor
promptly to do so prior to 10 days before the expiration of the time to file any
such proof of claim; provided, that Agent shall have no obligation to execute,
verify, deliver, and/or file any such proof of claim.
 
(f) The Senior Debt shall continue to be treated as Senior Debt and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of Senior Lenders and the Subordinated Creditors even if all or part
of the Senior Debt or the security interests securing the Senior Debt are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding and this Agreement shall be reinstated if at any time any
payment of any of the Senior Debt is rescinded or must otherwise be returned by
any holder of Senior Debt or any representative of such holder.
 
(g) The parties acknowledge and agree that (i) the claims and interests of Agent
and the Senior Lenders under the Senior Debt Documents are substantially
different from the claims and interests of the Subordinated Creditors under the
Subordinated Debt Documents and (ii) such claims and interests should be treated
as separate classes for purposes of Section 1122 of the Bankruptcy Code.
 
(h) It is acknowledged and agreed that this Agreement shall constitute a
“subordination agreement” within the meaning of Section 510(a) of the Bankruptcy
Code.
 
2.3. Subordinated Debt Payment Restrictions.
 
(a) Notwithstanding the terms of the Subordinated Debt Documents, but subject to
the provisions of Section 2.3(c) through Section 2.3(e) below, the Company
hereby agrees that it may not make, directly or indirectly, and each
Subordinated Creditor hereby agrees that it will not accept, any Distribution
(other than Reorganization Subordinated Securities) with respect to the
Subordinated Debt until the Senior Debt is paid in full in cash (or other
consideration acceptable to Agent in its sole discretion).
 
(b) The provisions of this Section 2.3 shall not apply to a payment with respect
to which Section 2.2(b) is applicable.
 
(c) Nothing contained in this Agreement shall prevent the Company from making,
or any Subordinated Creditor from receiving, at any time or from time to time,
any payments of accrued interest on the Subordinated Notes and any penalty
payments provided for in Section 4(q) of the Securities Purchase Agreement (but
for avoidance of any doubt, no payments of principal, regardless of stated
maturity or demand for payment, except as expressly permitted under subsection
(d) below) as and when due and payable in accordance with the terms of the
Subordinated Notes and the Securities Purchase Agreement as in effect on the
date hereof (without giving effect to any provisions of the Subordinated Notes
or the Securities Purchase Agreement which would have the effect of increasing
the amount or frequency of payment thereof) except: (i) during the pendency of
any Proceeding or (ii) if prior to any such payment being made the Subordinated
Creditors and the Company have received written notice from Agent that a Senior
Default has occurred and is continuing, unless and until Subordinated Creditors
and the Company have received written notice from Agent that such Senior Default
has been waived (which Agent agrees to provide promptly after the Senior Lenders
have waived such Senior Default).
 
(d) Notwithstanding the foregoing provisions of subsection (a) above or any
other term of this Agreement to the contrary, upon the consummation of any
private investment in the public equity of the Company, or any similar
transaction involving the sale or exchange of equity securities, debt or
convertible debt of the Company occurring subsequent to the date hereof,
provided that the Senior Lenders receive from the Company, on behalf of the
Borrower, sufficient proceeds therefrom in prepayment of the Senior Debt, to
cause the unpaid principal amount of the Senior Debt to be reduced to Thirty
Million Dollars ($30,000,000) or less, the Company may pay to Subordinated
Creditors, and the Subordinated Creditors shall be entitled to receive from the
Company to the extent of any remaining proceeds, the then outstanding amount of
the Subordinated Debt.
 
(e) Nothing contained herein shall prevent Subordinated Creditor at any time in
accordance with the terms of the Subordinated Notes and the Warrants from (i)
exercising any right to convert the Subordinated Notes into equity as provided
in the Subordinated Notes, any anti-dilution adjustment rights or rights to
conversion of the Subordinated Notes, rights to receive replacement securities
for or to an adjustment of the convertibility provisions and conversion ratios
as set forth in the Subordinated Notes (whether upon merger, sale of the company
or otherwise), or other rights to receive securities from time to time upon
conversion of the Subordinated Notes, so long as none of the foregoing involves
the payment of money by the Company; or (ii) exercising any outstanding Warrants
to acquire Common Stock.
 
2.4. Subordinated Debt Standstill Provisions.
 
(a) Until the Senior Debt is paid in full in cash (or other consideration
acceptable to Agent in its sole discretion), no Subordinated Creditor shall,
without the prior written consent of Agent, take any Enforcement Action with
respect to the Subordinated Debt or any Collateral, provided, however, that the
Subordinated Creditors may take any Collection Action with respect to the
Subordinated Debt (but not against any Collateral or any other property or
assets securing Subordinated Debt) upon the acceleration of all or any portion
of the Senior Debt.
 
(b) Notwithstanding the foregoing, each Subordinated Creditor may file proofs of
claim against the Company in any Proceeding involving the Company.  Any
Distributions or other proceeds of any Enforcement Action obtained by any
Subordinated Creditor (other than Reorganization Subordinated Securities) shall
in any event be held in trust by it for the benefit of Agent and Senior Lenders
and promptly be paid or delivered to Agent for the benefit of Senior Lenders in
the form received until all Senior Debt is paid in full in cash (or other
consideration acceptable to Agent in its sole discretion).
 
(c) Notwithstanding anything contained herein to the contrary, if within 20 days
of any acceleration of the Senior Debt by Senior Lenders such acceleration is
rescinded (whether or not any existing Senior Default has been cured or waived),
then all Collection Actions taken by the Subordinated Creditors in reliance on
such acceleration shall likewise be rescinded.
 
(d) Notwithstanding anything in this Agreement to the contrary, no provision
herein shall prevent any Subordinated Creditor from furnishing a notice under
the Subordinated Debt Documents or this Agreement to the Company or Agent to
preserve or enforce its rights with respect thereto, including (without
limitation) notices to the Company of the existence of a Subordinated Default.
 
(e) Notwithstanding anything in this Agreement to the contrary, if at any time
hereafter, the Company fails to pay, when due (other than because of a bona fide
payment dispute then being prosecuted in good faith by the Company), any payment
in respect of the Subordinated Notes otherwise then permitted to be paid
pursuant to said Section 2.3(c) or Section 2.3(d) above, Subordinated Creditors
may take Enforcement Action with respect to the Subordinated Debt to collect
such payment(s) then due, provided that the Subordinated Creditors first shall
have given Agent at least 90 days prior written notice of such payment default
and their intent to take Enforcement Action pursuant hereto in respect thereof;
and, provided, further, that, as to any payments then permitted to be paid under
Section 2.3(c) above, subsequent thereto, either within such 90 day period or
thereafter (including during the pendency of any such Enforcement Action being
taken by Subordinated Creditors), the Company and the Subordinated Creditors do
not receive from Agent the written notice that a Senior Default has occurred and
is continuing, in which case Subordinated Creditors shall delay the commencement
of, or desist in, any such Enforcement Action in respect of such payments unless
and until Subordinated Creditors and the Company have received written notice
from Agent that such Senior Default has been waived (which Agent agrees to
provide promptly after the Senior Lenders have waived such Senior Default).
 
2.5. Incorrect Payments.  If any Distribution on account of the Subordinated
Debt is made by the Company or accepted by any Subordinated Creditor in
violation of this Agreement, such Distribution shall not be commingled with any
of the assets of such Subordinated Creditor, shall be held in trust by such
Subordinated Creditor for the benefit of Agent and Senior Lenders and shall be
promptly paid over to Agent for application (in accordance with the Senior Debt
Documents) to the payment of the Senior Debt then remaining unpaid, until all of
the Senior Debt is paid in full.
 
2.6. Subordination of Liens and Security Interests; Agreement Not to Contest;
Agreement to Release Liens.  Until the Senior Debt has been paid in full in cash
(or other consideration acceptable to Agent in its sole discretion), all liens
and security interests of the Subordinated Creditors in the Collateral shall be
and hereby are subordinated for all purposes and in all respects to the liens
and security interests of Agent and Senior Lenders in the Collateral, regardless
of the time, manner or order of perfection of any such liens and security
interests and whether such liens and security interests of Agent are set aside,
avoided or unperfected.  Each Subordinated Creditor agrees that it will not at
any time contest the validity, perfection, priority or enforceability of the
Senior Debt, the Senior Debt Documents, or the liens and security interests of
Agent and Senior Lenders in the Collateral securing the Senior Debt.  In the
event that Agent or Senior Lenders release or agree to release any of their
liens or security interests in the Collateral in connection with the sale or
other disposition thereof or any of the Collateral is sold, disposed of or
retained pursuant to a foreclosure or similar action, each Subordinated Creditor
shall (or shall cause its agent to) promptly deliver (and execute as
appropriate) to Agent such termination statements and releases as Agent shall
reasonably request to effect the termination or release of the liens and
security interests of such Subordinated Creditor in such Collateral so long as
(A) the net proceeds of such sale, disposition, foreclosure or similar action
are applied to the permanent payment of the Senior Debt, (B) any proceeds from
such sale or other disposition received by the Agent in excess of the Senior
Debt Limit shall be promptly delivered to the Subordinated Creditors (subject to
any prior rights of third parties) and (C) such release by the Subordinated
Creditors shall not extend to the proceeds from such sale or other
disposition.  In furtherance of the foregoing, each Subordinated Creditor hereby
irrevocably appoints Agent its attorney-in-fact, with full authority in the
place and stead of such Subordinated Creditor and in the name of such
Subordinated Creditor or otherwise, to deliver (and execute as appropriate) any
document or instrument which such Subordinated Creditor may be required to
deliver pursuant to this subsection 2.6.
 
2.7. Application of Proceeds from Sale or other Disposition of the
Collateral.  In the event of any sale, transfer or other disposition (including
a casualty loss or taking through eminent domain) of the Collateral, the
proceeds resulting therefrom (including insurance proceeds) shall be distributed
and applied as follows: (a) first, to Agent to be applied in accordance with the
terms of the Senior Debt Documents until such time as the Senior Debt (other
than Excluded Senior Debt) is paid in full in cash (or other consideration
acceptable to Agent in its sole discretion); (b) second, to the Subordinated
Creditors to be applied in accordance with the Subordinated Debt Documents until
the Subordinated Debt (subject to the limitation set forth in Section 3.2 below)
is paid in full in cash (or other consideration acceptable to each Subordinated
Creditor in its sole discretion); (c) third, to Agent to be applied in
accordance with the terms of the Senior Debt Documents until such time as all
other Senior Debt not paid pursuant to clause (a) is paid in full in cash (or
such other consideration acceptable to Agent in its sole discretion); and (d)
fourth, to the Subordinated Creditors to be applied in accordance with the
Subordinated Debt Documents until such time as all other Subordinated Debt not
paid pursuant to clause (b) is paid in full in cash (or such other consideration
acceptable to the Subordinated Creditors in their sole discretion).
 
2.8. Sale, Transfer or other Disposition of Subordinated Debt.
 
(a) No Subordinated Creditor shall sell, assign, pledge, dispose of or otherwise
transfer all or any portion of the Subordinated Debt or any Subordinated Debt
Document: (i) unless, prior to the consummation of any such action, the
transferee thereof shall execute and deliver to Agent an agreement substantially
identical to this Agreement, providing for the continued subordination of the
Subordinated Debt and liens securing same to the Senior Debt and the liens,
security interests and mortgages securing same as provided herein and for the
continued effectiveness of all of the rights of Agent and Senior Lenders arising
under this Agreement and (ii) unless, following the consummation of any such
action, there shall be no more than ten holders of the Subordinated Debt;
provided, that for purposes of this clause (ii) holders of the Subordinated Debt
that are affiliates of each other shall be considered one holder.
 
(b) Notwithstanding the failure of any transferee to execute or deliver an
agreement substantially identical to this Agreement, the subordination effected
hereby shall survive any sale, assignment, pledge, disposition or other transfer
of all or any portion of the Subordinated Debt, and the terms of this Agreement
shall be binding upon the successors and assigns of the Subordinated Creditors,
as provided in Section 10 hereof.
 
2.9. Legends. Until the termination of this Agreement in accordance with Section
16 hereof, each Subordinated Creditor will cause to be clearly, conspicuously
and prominently inserted on the face of any Subordinated Debt Document, as well
as any renewals or replacements thereof, the following legend:
 
           “This instrument and the rights and obligations evidenced hereby and
any security interests or other liens securing such obligations are subordinate
in the manner and to the extent set forth in that certain Subordination and
Intercreditor Agreement (the “Subordination Agreement”) dated as of August 19,
2008 among Castlerigg PNGr Investments LLC., as collateral agent, PNG Ventures,
Inc. (the “Company”), and Fourth Third LLC (“Agent”), to the indebtedness
(including interest) owed by the Company, and the security interests and liens
securing such indebtedness, pursuant to and in connection with that certain
Amended and Restated Credit Agreement, dated as of June 26, 2008, among the
Agent, the lenders named therein and the Company, among others (the “Senior
Credit Agreement”), and the Loan Documents referred to therein as such Senior
Credit Agreement and Loan Documents have been and hereafter may be amended,
supplemented or otherwise modified from time to time and to indebtedness
refinancing the indebtedness under that agreement as contemplated by the
Subordination Agreement; and each holder of this instrument, by its acceptance
hereof, irrevocably agrees to be bound by the provisions of the Subordination
Agreement.”
 
3.  
Modifications.

 
3.1. Modifications to Senior Debt Documents. Senior Lenders may at any time and
from time to time without the consent of or notice to the Subordinated
Creditors, without incurring liability to the Subordinated Creditors and without
impairing or releasing the obligations of the Subordinated Creditors under this
Agreement, change the manner or place of payment or extend the time of payment
of or renew or alter any of the terms of the Senior Debt, or amend in any manner
any agreement, note, guaranty or other instrument evidencing or securing or
otherwise relating to the Senior Debt; provided that, without the prior written
consent of the Required Subordinated Creditors (as hereinafter defined), the
Senior Lenders shall not agree to any amendment, modification or supplement to,
or waiver or departure from, the Senior Debt Documents the effect of which is to
(a) increase the principal of the Senior Debt to an amount in excess of the
Senior Debt Limit, (b) increase the interest rate with respect to the Senior
Debt by more than 300 basis points, except in connection with the imposition of
a default rate of interest of up to 2.0% in accordance with the terms of the
Senior Debt Documents, (c) extend the final maturity of the Senior Debt (as set
forth in the Fourth Third Loan Documents in effect on the date hereof), except
that the final maturity of the Senior Debt under each Senior Credit Agreement
may be extended by up to two years, or (d) directly prohibit or restrict the
payment of principal of, interest on, or other amounts payable with respect to,
the Subordinated Debt, in a manner that is more restrictive then the
prohibitions and restrictions currently contained in the Senior Credit
Agreements.
 
3.2. Modifications to Subordinated Debt Documents.
 
(a) Until the Senior Debt has been paid in full in cash (or other consideration
acceptable to Agent in its sole discretion), and notwithstanding anything to the
contrary contained in the Subordinated Debt Documents, no Subordinated Creditor
shall, without the prior written consent of Agent, agree to any amendment,
modification or supplement to the Subordinated Debt Documents that would (i)
impose or make more burdensome any event of default or covenant under the
Subordinated Debt Documents, (ii) increase the principal amount of the
Subordinated Debt, (iii) increase the rate of interest on the Subordinated Debt
by more than 300 basis points or (iv) directly prohibit or restrict the payment
of any amounts payable with respect to the Senior Debt.
 
(b) No Subordinated Creditor shall accept or enter into any agreement  or
instrument pursuant to which the Company provides collateral security for the
Subordinated Debt  or pursuant to which Borrower or any other “Loan Party” (as
defined in the Senior Credit Agreement; herein, a “Loan Party”) provides a
security interest in any Collateral unless such agreement or instrument has been
approved by the Agent in writing, such approval not to be unreasonably withheld.
Any such agreement or instrument that is substantially similar to the security
documents providing collateral security for the Senior Debt shall be approved by
the Agent so long as such security document indicates that it is subject to this
Agreement in a manner and to an extent reasonably satisfactory to the Agent.  In
no event shall any Subordinated Creditor accept or enter into any agreement or
instrument pursuant to which the Company or any Loan Party provides a security
interest in or mortgage on any property of the Company, in each case, in which
the Agent does not have a first priority perfected security interest. Prior to
the Company, any Loan Party or any Subordinated Creditor entering into any
agreement or instrument that would create a lien, security interest or mortgage
in any Collateral in favor of a collateral agent securing any Subordinated Debt,
the Company, the Loan Party affected and the Subordinated Creditors shall cause
such collateral agent to become a party to this Agreement and agree for this
Agreement to be amended to accommodate a collateral agent, in each case,
pursuant to agreements in form and substance reasonably satisfactory to the
Agent.
 
(c) In no event shall any Subordinated Creditor enter into any agreement with
the Company or any Loan Party that places any restriction on the modification of
the Senior Debt Documents or creates any default or event of default or right to
accelerate, put or cause any Subordinated Creditor to purchase, any Subordinated
Debt, that is more extensive or more restrictive than the provisions of Section
3.1.
 
4.  
Waiver of Certain Rights by the Subordinated Creditors.

 
4.1. Marshaling. Each Subordinated Creditor hereby waives any rights it may have
under applicable law to assert the doctrine of marshaling or to otherwise
require Agent or Senior Lenders to marshal any property of the Company or any
other obligor on the Senior Debt for the benefit of such Subordinated Creditor.
 
4.2. Rights Relating to Agent’s Actions with respect to the Collateral. Each
Subordinated Creditor hereby waives, to the extent permitted by applicable law,
any rights which it may have as the holder of a Secured Claim to enjoin or
otherwise obtain a judicial or administrative order preventing Agent or Senior
Lenders from taking, or refraining from taking, any action with respect to all
or any part of the Collateral, except to the extent such action is expressly
excluded from the definition of Enforcement Action.  Without limitation of the
foregoing, each Subordinated Creditor hereby agrees (a) that it has no right to
direct or object to the manner in which Agent and Lenders apply the proceeds of
the Collateral resulting from the exercise by Agent and Senior Lenders of rights
and remedies under the Senior Debt Documents to the Senior Debt and (b)  that
Agent has not assumed any obligation to act as the agent for the Subordinated
Creditors with respect to the Collateral. The Agent shall have the exclusive
right to enforce against and realize upon the Collateral until the Senior Debt
is paid in full in cash (or other consideration acceptable to Agent in its sole
discretion).  In exercising rights and remedies with respect to the Collateral,
the Agent and Senior Lenders may enforce the provisions of the Senior Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as it or they may determine in the exercise of its or their sole business
judgment.  Such exercise and enforcement shall include, without limitation, the
rights to sell or otherwise dispose of Collateral, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the UCC.  In conducting any public or private
sale under the UCC, Agent shall give the Subordinated Creditors such notice of
such sale as may be required by the UCC; provided, however, that 10 days' notice
shall be deemed to be commercially reasonable notice.
 
5.  
Representations and Warranties.

 
5.1. Representations and Warranties of the Subordinated Creditors.  Each of the
Subordinated Creditors hereby represents and warrants to Agent and Senior
Lenders that as of the date hereof: (a) it is duly formed and validly existing
under the laws of the jurisdiction of its formation; (b) it has the power and
authority to enter into, execute, deliver and carry out the terms of this
Agreement, all of which have been duly authorized by all proper and necessary
action; (c) the execution of this Agreement by it will not violate or conflict
with its organizational documents, any material agreement binding upon it or any
law, regulation or order or require any consent or approval which has not been
obtained; (d) this Agreement is its legal, valid and binding obligation of
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by equitable principles; and (e) it is the sole
owner, beneficially and of record, of the Subordinated Debt Documents and the
Subordinated Debt to which it is party.
 
5.2. Representations and Warranties of Agent.  Agent hereby represents and
warrants to the Subordinated Creditors that as of the date hereof: (a) Agent is
a limited liability company duly formed and validly existing under the laws of
the State of Delaware; (b) Agent has the power and authority to enter into,
execute, deliver and carry out the terms of this Agreement on behalf of itself
and the Senior Lenders, all of which have been duly authorized by all proper and
necessary action; (c) the execution of this Agreement by Agent will not violate
or conflict with the organizational documents of Agent, any material agreement
binding upon Agent or any law, regulation or order or require any consent or
approval which has not been obtained; and (d) this Agreement is the legal, valid
and binding obligation of Agent, enforceable against Agent and the Senior
Lenders in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors' rights generally or by
equitable principles.
 
6. Subrogation.  Subject to the payment in full in cash (or other consideration
acceptable to Agent in its sole discretion) of all Senior Debt, the Subordinated
Creditors shall be subrogated to the rights of Agent and Senior Lenders to
receive Distributions with respect to the Senior Debt until the Subordinated
Debt is paid in full. Each Subordinated Creditor agrees that in the event that
all or any part of a payment made with respect to the Senior Debt is recovered
from the holders of the Senior Debt in a Proceeding or otherwise, any
Distribution (other than Reorganization Subordinated Securities) received by
such Subordinated Creditor with respect to the Subordinated Debt at any time
after the date that it receives notice that such payment has been so recovered,
whether pursuant to the right of subrogation provided for in this Agreement or
otherwise, shall be deemed to have been received by such Subordinated Creditor
in trust as property of the holders of the Senior Debt and such Subordinated
Creditor shall forthwith deliver the same to the Agent for the benefit of the
Senior Lenders for application to the Senior Debt until the Senior Debt is paid
in full. A Distribution made pursuant to this Agreement to Agent or Senior
Lenders which otherwise would have been made to any Subordinated Creditor is
not, as between the Company and such Subordinated Creditor, a payment by the
Company to or on account of the Senior Debt.
 
7. Modification. Any modification or waiver of any provision of this Agreement,
or any consent to any departure by any party from the terms hereof, shall not be
effective in any event unless the same is in writing and signed by Agent and the
Subordinated Creditors holding a majority of the principal amount of the
Subordinated Notes as in effect on the date hereof (the “Required Subordinated
Creditors”), and then such modification, waiver or consent shall be effective
only in the specific instance and for the specific purpose given. Any notice to
or demand on any party hereto in any event not specifically required hereunder
shall not entitle the party receiving such notice or demand to any other or
further notice or demand in the same, similar or other circumstances unless
specifically required hereunder.
 
8. Further Assurances. Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.
 
9. Notices. Unless otherwise specifically provided herein, any notice delivered
under this Agreement shall be in writing addressed to the respective party as
set forth below and may be personally served, telecopied or sent by overnight
courier service or certified or registered United States mail and shall be
deemed to have been given (a) if delivered in person, when delivered; (b) if
delivered by telecopy, when transmitted and a confirmation is received if
transmission and confirmation occur on a Business Day before 4:00 p.m. (New York
time) or, if after 4:00 p.m. (New York time), on the next succeeding Business
Day after such transmission and confirmation have occurred; (c) if delivered by
nationally recognized overnight courier, one Business Day after delivery to such
courier properly addressed; or (d) if by United States mail, four Business Days
after deposit in the United States mail, postage prepaid and properly addressed.
 
Notices shall be addressed as follows:
 
If to the Subordinated Creditors:
 
Castlerigg PNG Investments LLC, as Agent
c/o Sandell Asset Management Corp.
40 West 57th Street
New York, New York 10019
Telephone: (212) 603-5700
Telecopy:   (212) 603-5710
Attention: Cem Hacioglu (chacioglu@sandellmgmt.com)
 Matthew Piskin (mpiskin@sandellmgmt.com)
 
With a copy to (which shall not constitute notice):
 
Fox Rothschild LLP
100 Park Avenue, Suite 1500
New York, New York 10017
Telecopy:   (212) 299-2150
Attention:  Stephen M. Cohen
 
If to the Company:
3100 Knox Street, Suite 403
Dallas, Texas 75205
Telecopy: (214) 520-0507
Attention: Kevin Markey, CEO
With a copy to (which shall not constitute notice):
Hodgson Russ LLP
1540 Broadway, 24th Floor
New York, New York 10036
Telecopy: (212) 751-0928
Attention: Ron Levy, Esq.
If to Agent or Senior Lenders:
Fourth Third Capital LLC
375 Park Avenue
Suite 3304
New York, New York 10152
Attention: Brian J. Cavanaugh
Chief Financial Officer
Telecopy:  (212) 759-0091
With a copy to (which shall not constitute notice):
King & Spalding LLP
1185 Avenue of the Americas
New York, New York 10036
Attention: Robert S. Finley
Telecopy: (212) 556-2222

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 9.
 
10. Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the respective successors and assigns of Agent, Senior
Lenders, the Subordinated Creditors and the Company. To the extent permitted
under the Senior Debt Documents, Senior Lenders may, from time to time, without
notice to any Subordinated Creditor, assign or transfer any or all of the Senior
Debt or any interest therein to any Person and, notwithstanding any such
assignment or transfer, or any subsequent assignment or transfer, the Senior
Debt shall, subject to the terms hereof, be and remain Senior Debt for purposes
of this Agreement, and every permitted assignee or transferee of any of the
Senior Debt or of any interest therein shall, to the extent of the interest of
such permitted assignee or transferee in the Senior Debt, be entitled to rely
upon and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.
 
11. Relative Rights.                                           This Agreement
shall define the relative rights of Agent, Senior Lenders and the Subordinated
Creditors. Nothing in this Agreement shall (a) impair, as among the Company,
Agent and Senior Lenders and as between the Company and the Subordinated
Creditors, the obligation of the Company with respect to the payment of the
Senior Debt and the Subordinated Debt in accordance with their respective terms
or (b) affect the relative rights of Agent, Senior Lenders or the Subordinated
Creditors with respect to any other creditors of the Company.  For purposes of
clarification, the Company shall have no rights to assert any rights or benefits
hereunder.
 
12. Conflict.  In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Senior Debt Documents or the Subordinated Debt Documents, the provisions of this
Agreement shall control and govern.
 
13. Headings.  The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.
 
14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
15. Severability. In the event that any provision of this Agreement is deemed to
be invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.
 
16. Continuation of Subordination; Termination of Agreement.  This Agreement
shall remain in full force and effect until the payment in full in cash (or
other consideration acceptable to Agent in its sole discretion) of the Senior
Debt after which this Agreement shall terminate without further action on the
part of the parties hereto.
 
17. Applicable Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of New York,
without regard to conflicts of law principles, other than section 5-1401 of the
New York General Obligations Law.
 
18. CONSENT TO JURISDICTION.  EACH SUBORDINATED CREDITOR AND THE COMPANY HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO
AGENT'S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH SUBORDINATED CREDITOR AND EACH
COMPANY EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  EACH SUBORDINATED
CREDITOR AND THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH SUBORDINATED
CREDITOR AND THE COMPANY AT THEIR RESPECTIVE ADDRESSES SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.
 
19. WAIVER OF JURY TRIAL.  EACH SUBORDINATED CREDITOR, THE COMPANY AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE SUBORDINATED DEBT
DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS.  EACH SUBORDINATED CREDITOR, THE
COMPANY AND AGENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE SENIOR DEBT DOCUMENTS AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
SUBORDINATED CREDITOR, THE COMPANY AND AGENT WARRANTS AND REPRESENTS THAT EACH
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
 
20. Perfection Agent.  Agent and each Subordinated Creditor agree that solely
with respect to any Collateral in which a security interest may only be
perfected by title, possession or “control”, such party shall serve as the
contractual representative agent of the other party solely for purposes of
perfecting (to the extent not otherwise perfected) the liens in favor of the
Subordinated Creditors or liens in favor of Agent and Senior Lenders, as
applicable, subject in all events to the relative priorities established
pursuant to this Agreement and to the limitations set forth in this Agreement
with respect to such party’s liabilities, duties and obligations in respect of
the Collateral or otherwise.  Without limiting the generality of the foregoing,
each party shall be deemed to be an agent of the other party solely for purposes
of perfection under the UCC and shall not incur any liabilities, fiduciary
duties or obligations whatsoever to the other party due to the provisions of
this Section 20.  Promptly following the payment in full of the Senior Debt in
cash, cash equivalents or other consideration acceptable to the Agent, the Agent
shall, upon the request of the Subordinated Creditors, (x) deliver the remainder
of such Collateral, if any, in its possession to the designee of the
Subordinated Creditors, and (y) deliver any certificates of title held by it in
respect of the Collateral (such as motor vehicle titles) and assign the Lien of
the Agent on any such certificates of title, without representation, warranty or
recourse and otherwise on terms reasonably acceptable to the Required
Subordinated Creditors, in each case except as may otherwise be required by
applicable law or court order
 
21. Entire Agreement.    This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes and
replaces, in its entirety, any agreement or  understanding, whether written or
oral, heretofore made between or among the parties relative to the subject
matter thereof.
 


 
(Signature page follows)
 


 
 

 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Subordinated Creditors, the Company and Agent have
caused this Agreement to be executed as of the date first above written.
 


 
SUBORDINATED CREDITORS
CASTLERIGG PNG INVESTMENTS LLC,
By: Castlerigg Master Investments Ltd., its sole member
 
By:  Sandell Asset Management Corp., its
        investment manager
 
By: /s/ Patrick T. Burke
      Name: Patrick T. Burke
      Title: Senior Managing Director


 

 
“COMPANY”:
PNG VENTURES, INC.
 
By:        /s/ Kevin
Markey                                                                       
Name:  Kevin
Markey                                                                          
Title:     President



 
 
AGENT:
FOURTH THIRD LLC, a Delaware limited liability company, as Agent and as a Senior
Lender
 
 
By:        /s/ Seth B.
Taube                                                                     
Name:  Seth B.
Taube                                                                          
Title:     
                                                                      



 


 

 